

	

		II

		109th CONGRESS

		1st Session

		S. 1193

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 7, 2005

			Mrs. Boxer (for herself

			 and Mr. Schumer) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Commerce, Science, and

			 Transportation

		

		A BILL

		To direct the Assistant Secretary of

		  Homeland Security for the Transportation Security Administration to issue

		  regulations requiring turbojet aircraft of air carriers to be equipped with

		  missile defense systems, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Commercial Airline Missile Defense

			 Act.

		2.Regulations requiring

			 missile defense systems

			(a)In

			 generalNot later than 90

			 days after the date of enactment of this Act, the Assistant Secretary of

			 Homeland Security for the Transportation Security Administration shall issue

			 regulations that require all turbojet aircraft used by an air carrier for

			 scheduled air service to be equipped with a missile defense system.

			(b)Schedule for

			 installationThe regulations

			 shall establish a schedule for the purchase and installation of missile defense

			 systems on turbojet aircraft currently in service and turbojet aircraft

			 contracted for before the date of issuance of the regulations.

			(c)New

			 aircraftThe regulations

			 shall also require that all turbojet aircraft contracted for on or after the

			 date of issuance of the regulations by an air carrier for scheduled air service

			 be equipped with a missile defense system.

			(d)Deadlines for

			 commencement of installationThe regulations shall require that

			 installation and operation of missile defense systems begin not later than 180

			 days after the successful completion of operational test and evaluation, as

			 certified by the Secretary of Homeland Security.

			3.Purchase of missile

			 defense systems by the secretaryThe Assistant Secretary of Homeland Security

			 for the Transportation Security Administration shall purchase and make

			 available to an air carrier such missile defense systems as may be necessary

			 for the air carrier to comply with the regulations issued under subsections

			 (a), (b), and (d) of section 2 with respect to turbojet aircraft used by the

			 air carrier for scheduled air service.

		4.Responsibility of air

			 carrierUnder the regulations

			 issued under section 2, an air carrier shall be responsible for installing and

			 operating a missile defense system purchased and made available by the

			 Assistant Secretary under section 3.

		5.Progress

			 reportsNot later than 6

			 months after the date of enactment of this Act, and every 6 months thereafter,

			 the Assistant Secretary of Homeland Security for the Transportation Security

			 Administration shall submit a report to Congress on the implementation of this

			 Act, including the regulations issued to carry out this Act.

		6.DefinitionsIn this Act, the following definitions

			 apply:

			(1)Aircraft and

			 air carrierThe terms

			 aircraft and air carrier have the meanings give such

			 terms, respectively, under section 40102 of title 49, United States

			 Code.

			(2)Missile defense

			 systemThe term missile

			 defense system means an appropriate electronic system, as certified by

			 the Secretary of Homeland Security, which would automatically—

				(A)identify when the aircraft is threatened by

			 an incoming missile or other ordinance;

				(B)detect the source of the threat; and

				(C)disrupt the guidance system of the incoming

			 missile or other ordinance, which is intended to result in the incoming missile

			 or other ordinance being diverted off course and missing the aircraft.

				

